DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-17 are pending.
Claim(s) 1-17 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Response to Amendment
This Office Action is responsive to the amendment filed on 02/07/2022.
Claims 1, 11 and 14 are amended. Amended claims are fully considered by the examiner.
THIS ACTION IS MADE FINAL.
Claim Rejections - 35 USC § 112
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Claim 1:
	Claim 1 recites “setting thread pitch ” in line 3, and then further recites “and analyzing an error cause according to the displayed thread error curve, wherein the thread error curve represents a deviation in the set thread pitch position on a workpiece during a time period” in lines 7-10.
	In broadest reasonable interpretation, these limitations describe:
thread pitch is set (i.e.; set in advance), and then
analyzing the displayed thread error curve, where the thread error curve represents a deviation in the position of the set thread pitch (e.g.; deviation on the thread pitch set as described in a) above) on the workpiece during a time period.
	Examiner notes that, in the remarks filed on 02/07/2022, applicant stated that “deviation in the set thread pitch position on a workpiece during a time period” was described by the figures 3 and 4 (i.e.; amended figures filed on 06/03/2022). Figures 3 and 4 was amended on 06/30/2022 to add the descriptions of x and y axis; however,
originally filled figures 3 and 4, nor the originally filed applicant’s specification provide any support for the limitation “deviation in the set thread pitch position on a workpiece during a time period.” Applicant’s specification doesn’t provide any definition or clear description of this term.
	An ordinary skilled in the art will not understand from original filed (i.e.; filed on 09/24/2020) figures 3 and 4 and the applicant’s specification, the set thread pitch and “deviation in the set thread pitch position on a workpiece during a time period.”
	Applicant’s figures 3 and 4 show curves in x-y axis that were described in the specification paragraph 82, “For example, FIGS. 3 and 4 show two examples of the thread error curve. In FIGS. 3 and 4, the horizontal axis represents position on the workpiece in the length direction, and the vertical axis represents the thread error computed according to the above method. FIG. 3 shows an example of a first graphic form of the thread error curve. A curve All corresponds to the first graphic form, i.e. fluctuation of a starting segment of the curve All (the first peak at the left side) is greater than the overall fluctuation of the curve. FIG. 4 shows an example of a second graphic form of the thread error curve. Curves C4 and C5 correspond to the second graphic form, i.e. the overall fluctuation of the two curves C4 and C5 is greater than a preset fluctuation range (e.g. curves C2 and C3).” Applicant’s specification paragraph 79 describes, “In theory, in order to obtain a desired thread result, once the thread pitch has been set.”
	As described above, applicant’s specification as filled describes the x-y axis as, horizontal axis represents position on the workpiece in the length direction, and the vertical axis represents the thread error computed according to the above method. Further regarding figure 4, describes, the overall fluctuation of the two curves C4 and C5 is greater than a preset fluctuation range (e.g. curves C2 and C3). Applicant’s specification describes, the thread pitch can be set; however, it doesn’t describe how that “set thread pitch” is later used for analysis such that thread error curve represents “deviation in the set thread pitch position on a workpiece during a time period.”
	Appropriate correction is required.

Claim 11:
	Claim 11 recites “the thread error curve representing a deviation in a set thread pitch position on a workpiece during a time period” in lines 8-9.
	In broadest reasonable interpretation, the limitation describes
the thread error curve represents a deviation in the position of the set thread pitch (e.g.; deviation on the thread pitch set as described in a) above) on the workpiece during a time period.
	Examiner notes that, in the remarks filed on 02/07/2022, applicant stated that “deviation in the set thread pitch position on a workpiece during a time period” was described by the figures 3 and 4 (i.e.; amended figures filed on 06/03/2022). Figures 3 and 4 was amended on 06/30/2022 to add the descriptions of x and y axis; however,
originally filled figures 3 and 4, nor the originally filed applicant’s specification provide any support for the limitation “deviation in the set thread pitch position on a workpiece during a time period.” Applicant’s specification doesn’t provide any definition or clear description of this term.
	An ordinary skilled in the art will not understand from original filed (i.e.; filed on 09/24/2020) figures 3 and 4 and the applicant’s specification, “deviation in the set thread pitch position on a workpiece during a time period.”
	Applicant’s figures 3 and 4 show curves in x-y axis that were described in the specification paragraph 82, “For example, FIGS. 3 and 4 show two examples of the thread error curve. In FIGS. 3 and 4, the horizontal axis represents position on the workpiece in the length direction, and the vertical axis represents the thread error computed according to the above method. FIG. 3 shows an example of a first graphic form of the thread error curve. A curve All corresponds to the first graphic form, i.e. fluctuation of a starting segment of the curve All (the first peak at the left side) is greater than the overall fluctuation of the curve. FIG. 4 shows an example of a second graphic form of the thread error curve. Curves C4 and C5 correspond to the second graphic form, i.e. the overall fluctuation of the two curves C4 and C5 is greater than a preset fluctuation range (e.g. curves C2 and C3).” Applicant’s specification paragraph 79 describes, “In theory, in order to obtain a desired thread result, once the thread pitch has been set.”
	As described above, applicant’s specification as filled describes the x-y axis as, horizontal axis represents position on the workpiece in the length direction, and the vertical axis represents the thread error computed according to the above method. Further regarding figure 4, describes, the overall fluctuation of the two curves C4 and C5 is greater than a preset fluctuation range (e.g. curves C2 and C3). Applicant’s specification describes, the thread pitch can be set; however, it doesn’t describe how that “set thread pitch” is later used for analysis such that thread error curve represents “deviation in the set thread pitch position on a workpiece during a time period.”
	Appropriate correction is required.


Claim 14:
	Claim 14 recites “analyzing an error cause according to the thread error curve, wherein the thread error curve represents a deviation in a set thread pitch position on a workpiece during a time period.” in lines 11-13.
	In broadest reasonable interpretation, the limitation describes
the thread error curve represents a deviation in the position of the set thread pitch (e.g.; deviation on the thread pitch set as described in a) above) on the workpiece during a time period.
	Examiner notes that, in the remarks filed on 02/07/2022, applicant stated that “deviation in the set thread pitch position on a workpiece during a time period” was described by the figures 3 and 4 (i.e.; amended figures filed on 06/03/2022). Figures 3 and 4 was amended on 06/30/2022 to add the descriptions of x and y axis; however,
originally filled figures 3 and 4, nor the originally filed applicant’s specification provide any support for the limitation “deviation in the set thread pitch position on a workpiece during a time period.” Applicant’s specification doesn’t provide any definition or clear description of this term.
	An ordinary skilled in the art will not understand from original filed (i.e.; filed on 09/24/2020) figures 3 and 4 and the applicant’s specification, “deviation in the set thread pitch position on a workpiece during a time period.”
	Applicant’s figures 3 and 4 show curves in x-y axis that were described in the specification paragraph 82, “For example, FIGS. 3 and 4 show two examples of the thread error curve. In FIGS. 3 and 4, the horizontal axis represents position on the workpiece in the length direction, and the vertical axis represents the thread error computed according to the above method. FIG. 3 shows an example of a first graphic form of the thread error curve. A curve All corresponds to the first graphic form, i.e. fluctuation of a starting segment of the curve All (the first peak at the left side) is greater than the overall fluctuation of the curve. FIG. 4 shows an example of a second graphic form of the thread error curve. Curves C4 and C5 correspond to the second graphic form, i.e. the overall fluctuation of the two curves C4 and C5 is greater than a preset fluctuation range (e.g. curves C2 and C3).” Applicant’s specification paragraph 79 describes, “In theory, in order to obtain a desired thread result, once the thread pitch has been set.”
	As described above, applicant’s specification as filled describes the x-y axis as, horizontal axis represents position on the workpiece in the length direction, and the vertical axis represents the thread error computed according to the above method. Further regarding figure 4, describes, the overall fluctuation of the two curves C4 and C5 is greater than a preset fluctuation range (e.g. curves C2 and C3). Applicant’s specification describes, the thread pitch can be set; however, it doesn’t describe how that “set thread pitch” is later used for analysis such that thread error curve represents “deviation in the set thread pitch position on a workpiece during a time period.”
	Appropriate correction is required.


Claims 2-10 and 15-16:
	Based on their dependencies in claim 1, claims 2-10 and 15-16 also include the same deficiencies as claim 1; therefore, for the same reasons as described above in claim 1, claims 2-10 and 15-16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Claims 12-13:
	Based on their dependencies in claim 11, claims 12-13 also include the same deficiencies as claim 11; therefore, for the same reasons as described above in claim 11, claims 12-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.


Claim 17:
	Based on their dependencies in claim 14, claim 17 also include the same deficiencies as claim 14; therefore, for the same reasons as described above in claim 14, claim 17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 14-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki et al. (US20150081084A1) [hereinafter Nishiwaki] and further in view of Morita et al. (US20160357171A1) [hereinafter Morita] and Honda et al. (US20110164244A1) [hereinafter Honda]
Claim 1 (amended):
	Regarding claim 1, Nishiwaki discloses, “An automatic diagnosis method for thread turning, comprising:” [See the automatic diagnosis method for thread tuning (e.g.; tuning thread cutting by compensating for error): “a numerical control device according to the present invention, which performs tapping by synchronizing a movement of the main spindle and a movement of the feed shaft” (¶8)… “102 denotes thread-related information such as” “the nominal designation of thread, and the pitch of thread in tapping” “104 denotes the synchronization error information calculated in the synchronization error operation unit 16,” (¶27)… “15 denotes a gradient adjustment unit that adjusts the acceleration during acceleration/deceleration on the basis of the synchronization error” (¶25)… “cutting load information is information for determining a coefficient regarding a cutting load, and for example, indicates a half angle of thread,” “a correction coefficient determined by a tap shape” (¶24)… “A larger cutting load is calculated in the gradient determination unit 14 by selecting a larger major diameter of thread,” (¶31)];
	“setting thread pitch” [See a thread pitch can be inputted (e.g.; the set thread pitch information stored in storage): “Numeral 30 denotes a storage unit in which thread information” “are stored,” “The thread information is such information as” “thread shape information,” “thread shape information is a thread shape and its dimension corresponding to a nominal designation of thread, at least including information on a pitch of thread,” (¶24)… “a tool number and thread-related information such as” “a pitch of thread in tapping are taken out.” (¶23)… “the program analysis unit 12 extracts the pitch of thread” (¶30)];
	“acquiring a main shaft actual speed and a feed shaft actual speed of a lathe;” [See the system acquires main shaft actual Speed  (e.g.; actual/feedback velocity/speed 110 of main spindle 19) and a feed shaft actual speed (e.g.; actual/feedback velocity/speed 111 of feed shaft 20) as shown in figure 1 block diagram: “110 denotes feedback position and velocity information from the detector and torque information in the actual machining at the main spindle drive unit 19;” “111 denotes feedback position and velocity information from the detector and torque information in the actual machining at the feed shaft drive unit 20; and” “120 denotes the thread information.” (¶28)… “16 denotes a synchronization error operation unit that calculates a synchronization error on the basis of feedback information” “from detectors in the main spindle motor and the feed shaft motor of the drive unit 2,” (¶25)];
	“continuously computing a thread error based upon the main shaft actual speed and the feed shaft actual speed, to obtain a thread error curve;” [See figure 1 block diagram, the system continuously calculating the error curve (e.g.; non-linear error curve corresponding to variations in error in response to variation in acceleration/deceleration such that gradient adjustment unit adjusts the acceleration during acceleration/deceleration on the basis of the calculated synchronization error)  at block 16 based on acquired main shaft actual Speed  (e.g.; actual/feedback velocity/speed 110 of main spindle 19) and a feed shaft actual speed (e.g.; actual/feedback velocity/speed 111 of feed shaft 20) as shown in figure 1 block diagram: “110 denotes feedback position and velocity information from the detector and torque information in the actual machining at the main spindle drive unit 19;” “111 denotes feedback position and velocity information from the detector and torque information in the actual machining at the feed shaft drive unit 20; and” “120 denotes the thread information.” (¶28)… “16 denotes a synchronization error operation unit that calculates a synchronization error on the basis of feedback information” “from detectors in the main spindle motor and the feed shaft motor of the drive unit 2,” (¶25)… “15 denotes a gradient adjustment unit that adjusts the acceleration during acceleration/deceleration on the basis of the synchronization error calculated in the synchronization error operation unit 16” (¶25)], but doesn’t explicitly disclose, “display a thread error curve;” “analyzing an error cause according to the displayed thread error curve.” “wherein the thread error curve represents a deviation in the set thread pitch position on a workpiece during a time period.”
	However, Morita discloses, “display a thread error curve;” “analyzing an error cause according to the displayed thread error curve.” [See the display device displaying the results/plot of the error. See analyzing the error curve (e.g.; variable error) to determine the cause (e.g.; thread depth) based on analyzing the displayed error plot: “a display controlling section 66 configured to make a display unit 64 display the synchronization error E determined by the synchronization-error calculating section 62. According to this configuration, it is possible for an operator to sequentially check the synchronization error E, and therefore to quickly take measure in consideration of the synchronization error E.” (¶99)… “the synchronization-error calculating section 62 of the numerical control section 16 is also capable of calculating the synchronization error E between the spindle axis 12 and the feed axis 14 in an analogous manner.” “when the numerical control section 16 judges that the tapping process has reached the target thread depth, the feed-axis command outputting section 28 obtains a total return-feed amount D0′ (mm) and a thread pitch Pt (mm/rev), of the feed axis 14 during a period when the feed axis operates from the target thread depth to a return completion position, from a command value provided in the tapping program P interpreted by the program interpreting section 24, and sends the total return-feed amount D0′ and the thread pitch Pt as the feed axis command CF to the feed-axis control section 22” (¶100)], but doesn’t explicitly disclose, “wherein the thread error curve represents a deviation in the set thread pitch position on a workpiece during a time period.”
	However, Honda discloses, “wherein the thread error curve represents a deviation in the set thread pitch position on a workpiece during a time period.” [See the plot/display of the thread error curve that represents a deviation in the pitch position (e.g.; see fig. 12) at any position on a workpiece at any period of time (e.g.; at the period of time when the error occurs): “measuring a second thread feature with a contact sensor by contacting a contact probe onto a thread flank surface and detecting the space coordinates of the contact probe at a time of contact;” (¶34)… “As the measurement by the optical sensor is completed in a relatively short period of time,” (¶43)… “FIG. 12 is an illustration for a case in which the distance between the measurement standard axis of the contact sensor and the thread axis of a thread pipe or tube to be measured is changed. Further, Table 1 below shows errors in thread flank surface position in the X axis direction in the case of FIG. 12. As shown in Table 1, an error corresponding to a lead angle is tolerated insofar as the distance between the measurement standard axis of the contact sensor and the thread axis (thread axis height) is around 0.5 mm. If the distance however is equal to or larger than 1 mm, the error in thread flank surface position in the X axis direction exceeds 10 μm, which results in a measurement result beyond an acceptable range.” (¶65)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of displaying error and analyzing a displayed error curve to determine the cause of error taught by Morita, and combined the thread error curve that represents a pitch position deviation at a position on a workpiece during a period of time taught by Honda with the method taught by Nishiwaki as discussed above. A person of ordinary skill in the CNC machine tool operation monitoring and optimization field would have been motivated to make such combination in order to reduce a synchronization error and improve a processing accuracy [Morita: “it is possible to reduce a synchronization error and improve a processing accuracy.” (¶24)], and in order to acquire highly accurate thread error [Honda: “The thread features, including the thread feature associated with the thread flank surfaces, can thereby be measured highly accurately.” (¶38)].



Claim 14 (amended):
	Regarding claim 14, Nishiwaki discloses, “A data processing system, comprising: one or more processors; a memory one or more program being stored in the memory and configured to be executed by the one or more processors, the one or more programs comprising an instruction for executing at least:” [See the data processing system with processor and memory, and memory stores program that are executed by the processor to perform thread tuning (e.g.; tuning thread cutting by compensating for error): “Numeral 17 denotes a main spindle control unit” “a hardware configuration of the numerical control device 1 is the same as that of a general numerical control device including a CPU and memory, etc. Further, the program analysis unit 12, the interpolation and acceleration/deceleration processing unit 13, the gradient determination unit 14, the gradient adjustment unit 15, and the synchronization error operation unit 16 are including software. Furthermore, a hardware configuration of the drive unit 2 is the same as that of a general drive unit including a CPU and memory, etc.” (¶26)… “a numerical control device according to the present invention, which performs tapping by synchronizing a movement of the main spindle and a movement of the feed shaft” (¶8)… “102 denotes thread-related information such as” “the nominal designation of thread, and the pitch of thread in tapping” “104 denotes the synchronization error information calculated in the synchronization error operation unit 16,” (¶27)… “15 denotes a gradient adjustment unit that adjusts the acceleration during acceleration/deceleration on the basis of the synchronization error” (¶25)… “cutting load information is information for determining a coefficient regarding a cutting load, and for example, indicates a half angle of thread,” “a correction coefficient determined by a tap shape” (¶24)… “A larger cutting load is calculated in the gradient determination unit 14 by selecting a larger major diameter of thread,” (¶31)];
	“acquiring a main shaft actual speed and a feed shaft actual speed of a lathe;” [See the system acquires main shaft actual Speed  (e.g.; actual/feedback velocity/speed 110 of main spindle 19) and a feed shaft actual speed (e.g.; actual/feedback velocity/speed 111 of feed shaft 20) as shown in figure 1 block diagram: “110 denotes feedback position and velocity information from the detector and torque information in the actual machining at the main spindle drive unit 19;” “111 denotes feedback position and velocity information from the detector and torque information in the actual machining at the feed shaft drive unit 20; and” “120 denotes the thread information.” (¶28)… “16 denotes a synchronization error operation unit that calculates a synchronization error on the basis of feedback information” “from detectors in the main spindle motor and the feed shaft motor of the drive unit 2,” (¶25)];
	“continuously computing a thread error based upon the main shaft actual speed and the feed shaft actual speed, to obtain a thread error curve;” [See figure 1 block diagram, the system continuously calculating the error curve (e.g.; non-linear error curve corresponding to variations in error in response to variation in acceleration/deceleration such that gradient adjustment unit adjusts the acceleration during acceleration/deceleration on the basis of the calculated synchronization error)  at block 16 based on acquired main shaft actual Speed  (e.g.; actual/feedback velocity/speed 110 of main spindle 19) and a feed shaft actual speed (e.g.; actual/feedback velocity/speed 111 of feed shaft 20) as shown in figure 1 block diagram: “110 denotes feedback position and velocity information from the detector and torque information in the actual machining at the main spindle drive unit 19;” “111 denotes feedback position and velocity information from the detector and torque information in the actual machining at the feed shaft drive unit 20; and” “120 denotes the thread information.” (¶28)… “16 denotes a synchronization error operation unit that calculates a synchronization error on the basis of feedback information” “from detectors in the main spindle motor and the feed shaft motor of the drive unit 2,” (¶25)… “15 denotes a gradient adjustment unit that adjusts the acceleration during acceleration/deceleration on the basis of the synchronization error calculated in the synchronization error operation unit 16” (¶25)], but doesn’t explicitly disclose, “display a thread error curve” “analyzing an error cause according to the thread error curve.” “wherein the thread error curve represents a deviation in a set thread pitch position on a workpiece during a time period.”
	However, Morita discloses, “display a thread error curve” “analyzing an error cause according to the thread error curve.” [See the display device displaying the results/plot of the error. See analyzing the error curve (e.g.; variable error) to determine the cause (e.g.; thread depth) based on analyzing the displayed error plot: “a display controlling section 66 configured to make a display unit 64 display the synchronization error E determined by the synchronization-error calculating section 62. According to this configuration, it is possible for an operator to sequentially check the synchronization error E, and therefore to quickly take measure in consideration of the synchronization error E.” (¶99)… “the synchronization-error calculating section 62 of the numerical control section 16 is also capable of calculating the synchronization error E between the spindle axis 12 and the feed axis 14 in an analogous manner.” “when the numerical control section 16 judges that the tapping process has reached the target thread depth, the feed-axis command outputting section 28 obtains a total return-feed amount D0′ (mm) and a thread pitch Pt (mm/rev), of the feed axis 14 during a period when the feed axis operates from the target thread depth to a return completion position, from a command value provided in the tapping program P interpreted by the program interpreting section 24, and sends the total return-feed amount D0′ and the thread pitch Pt as the feed axis command CF to the feed-axis control section 22” (¶100)], but doesn’t explicitly disclose, “wherein the thread error curve represents a deviation in a set thread pitch position on a workpiece during a time period.”
	However, Honda discloses, “wherein the thread error curve represents a deviation in a set thread pitch position on a workpiece during a time period.” [See the plot/display of the thread error curve that represents a deviation in the pitch position (e.g.; see fig. 12) at any position on a workpiece at any period of time (e.g.; at the period of time when the error occurs): “measuring a second thread feature with a contact sensor by contacting a contact probe onto a thread flank surface and detecting the space coordinates of the contact probe at a time of contact;” (¶34)… “As the measurement by the optical sensor is completed in a relatively short period of time,” (¶43)… “FIG. 12 is an illustration for a case in which the distance between the measurement standard axis of the contact sensor and the thread axis of a thread pipe or tube to be measured is changed. Further, Table 1 below shows errors in thread flank surface position in the X axis direction in the case of FIG. 12. As shown in Table 1, an error corresponding to a lead angle is tolerated insofar as the distance between the measurement standard axis of the contact sensor and the thread axis (thread axis height) is around 0.5 mm. If the distance however is equal to or larger than 1 mm, the error in thread flank surface position in the X axis direction exceeds 10 μm, which results in a measurement result beyond an acceptable range.” (¶65)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of displaying error and analyzing a displayed error curve to determine the cause of error taught by Morita, and combined the thread error curve that represents a pitch position deviation at a position on a workpiece during a period of time taught by Honda with the data processing system taught by Nishiwaki as discussed above. A person of ordinary skill in the CNC machine tool operation monitoring and optimization field would have been motivated to make such combination in order to reduce a synchronization error and improve a processing accuracy [Morita: “it is possible to reduce a synchronization error and improve a processing accuracy.” (¶24)], and in order to acquire highly accurate thread error [Honda: “The thread features, including the thread feature associated with the thread flank surfaces, can thereby be measured highly accurately.” (¶38)].
Claim 15:
	Regarding claim 15, Nishiwaki, Honda, and Morita disclose all the elements of claim 1.
 	Nishiwaki further discloses, “A non-transitory storage medium, storing one or more programs comprising an instruction which, when executed by a data processing system, causes the data processing system to execute the method of claim 1” [See computer readable medium storing program instructions when executed by the processor performs thread tuning as described above in claim 1: “Numeral 17 denotes a main spindle control unit” “a hardware configuration of the numerical control device 1 is the same as that of a general numerical control device including a CPU and memory, etc. Further, the program analysis unit 12, the interpolation and acceleration/deceleration processing unit 13, the gradient determination unit 14, the gradient adjustment unit 15, and the synchronization error operation unit 16 are including software. Furthermore, a hardware configuration of the drive unit 2 is the same as that of a general drive unit including a CPU and memory, etc.” (¶26)… “a numerical control device according to the present invention, which performs tapping by synchronizing a movement of the main spindle and a movement of the feed shaft” (¶8)… “102 denotes thread-related information such as” “the nominal designation of thread, and the pitch of thread in tapping” “104 denotes the synchronization error information calculated in the synchronization error operation unit 16,” (¶27)… “15 denotes a gradient adjustment unit that adjusts the acceleration during acceleration/deceleration on the basis of the synchronization error” (¶25)… “cutting load information is information for determining a coefficient regarding a cutting load, and for example, indicates a half angle of thread,” “a correction coefficient determined by a tap shape” (¶24)… “A larger cutting load is calculated in the gradient determination unit 14 by selecting a larger major diameter of thread,” (¶31)].

Claim(s) 2, 6-10, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki, Honda, and Morita, and further in view of Yamamoto (US20120283851A1) [hereinafter Yamamoto].
Claim 2:
	Regarding claim 2, Nishiwaki, Honda, and Morita disclose all the elements of claim 1.
	Regarding claim 2, second embodiment of Nishiwaki discloses, “The continuously computing of the thread error further comprises: computing a feed shaft theoretical speed based upon the main shaft actual speed the feed shaft theoretical speed being a speed that is theoretically required in order to obtain a required thread pitch;” [See figure 7; the feed shaft control unit 18 receives current speed/velocity feedback 110 of the main spindle 19, then the feed shaft control unit 18 calculates a velocity/speed command 109 for the feed shaft 20 (e.g.; theoretical speed to drive the feed shaft at the theoretical/calculated speed/velocity) in order to adjust the error: “a master-slave numerical control system in which, as shown in FIG. 7, the interpolation and acceleration/deceleration processing unit 13 outputs only the movement command for the main spindle motor, and the feed control unit 18 determines an electric current to be applied to the feed drive unit 20 on the basis of the feedback information on the position and the velocity outputted from the detector of the main spindle drive unit 19.” (¶37)… “adjusts the acceleration during acceleration/deceleration on the basis of the synchronization error calculated in the synchronization error operation unit 16 and the acceleration during acceleration/deceleration obtained by the gradient determination unit 14. Numeral 13 is an interpolation and acceleration/deceleration processing unit that generates movement commands for the main spindle motor and the feed shaft motor by the use of a machining command analyzed in the program analysis unit 12 and the acceleration during acceleration/deceleration adjusted by the gradient adjustment unit 15.” (¶25)];
	“computing the thread error by comparing” [See using the calculated speed/velocity command 109 from feed shaft control unit 18, the feed shaft 20 outputs speed/velocity feedback 111 (e.g.; that is in response to the calculated speed/velocity 109) that is compared with the speed/velocity feed 110 from main spindle 19 to calculate error at block 16: “a master-slave numerical control system in which, as shown in FIG. 7, the interpolation and acceleration/deceleration processing unit 13 outputs only the movement command for the main spindle motor, and the feed control unit 18 determines an electric current to be applied to the feed drive unit 20 on the basis of the feedback information on the position and the velocity outputted from the detector of the main spindle drive unit 19.” (¶37)], but Nishiwaki and Morita do not explicitly disclose, “computing the” “error by comparing the feed shaft actual speed with the feed shaft theoretical speed.”
	However, Yamamoto discloses, “computing the” “error by comparing the feed shaft actual speed with the feed shaft theoretical speed.” [See figure 4; feed shaft speed detected by the detector 69 is compared with the calculated feed speed d at 78 to calculate error in order to make adjustment with the compensation signal e: “the rotational speed detector 69 detects the rotational speed of the servomotor 61, and the speed detection signal is sent to the servo control device 34 from the rotational speed detector 69” (¶86)… “An error calculation unit 78 calculates the difference between the speed command d and the feedback signal from the rotational speed detector 69 representing the rotational speed of the servomotor 61 to find a speed error e.” (¶87)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of calculating a feed shaft theoretical speed based on main shaft actual speed and calculating the thread error by comparing speed data taught by the second embodiment of Nishiwaki, and capability of calculating error based on comparing feed axis actual speed and the feed axis calculated speed taught by Yamamoto with the method taught by Nishiwaki, Honda, and Morita as discussed above. A person of ordinary skill in the CNC machine tool operation monitoring and optimization field would have been motivated to make such combination in order to reduce machining time while maintaining machining accuracy [Nishiwaki: “The numerical control device according to the present invention is suitable for performing tapping in which reduction in machining time is desired while maintaining machining accuracy.” (¶39)], and in order to maintain position accuracy of the moving mechanism at high level [Yamamoto: “The maintenance service cost can be reduced since the position accuracy of the moving mechanism can be maintained at a high level for a long period of time without maintenance.” (¶55)].

Claim 6:
	Regarding claim 6, Nishiwaki, Honda, and Morita disclose all the elements of claim 1, but Nishiwaki doesn’t explicitly disclose, “analyzing and determining an error cause according to a graphic form of the thread error curve displayed on a display device on a machine tool.” “automatically selecting and implementing a corresponding solution to the error cause”
	However Morita discloses, “analyzing and determining an error cause according to a graphic form of the thread error curve displayed on a display device on a machine tool.” [See the display device displaying the results/plot of the error. See analyzing the error curve (e.g.; variable error) to determine the cause (e.g.; thread depth) based on analyzing the displayed error plot: “a display controlling section 66 configured to make a display unit 64 display the synchronization error E determined by the synchronization-error calculating section 62. According to this configuration, it is possible for an operator to sequentially check the synchronization error E, and therefore to quickly take measure in consideration of the synchronization error E.” (¶99)… “the synchronization-error calculating section 62 of the numerical control section 16 is also capable of calculating the synchronization error E between the spindle axis 12 and the feed axis 14 in an analogous manner.” “when” “judges that the tapping process has reached the target thread depth,” “obtains a total return-feed amount D0′ (mm) and a thread pitch Pt (mm/rev), of the feed axis 14 during a period when the feed axis operates from the target thread depth to a return completion position, from a command value provided in the tapping program P interpreted by the program interpreting section 24, and sends the total return-feed amount D0′ and the thread pitch Pt as the feed axis command CF to the feed-axis control section 22” (¶100)], but Nishiwaki doesn’t explicitly disclose, “automatically selecting and implementing a corresponding solution to the error cause”
	However, Yamamoto discloses, “automatically selecting and implementing a corresponding solution to the error cause” [See the system automatically selects a solution to overcome the error and implements the solution: “judge whether or not the largest error is equal to or smaller than an allowable error, change the acceleration/deceleration time constant to a larger value if the largest error is judged as greater than the allowable error, and output the changed acceleration/deceleration time constant to the numerical control device, and” (¶24)… “iterated until the largest error is judged as equal to or smaller than the allowable error in the fourth processing.” (¶25)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of analyzing and determining an error cause according to a graphic form of the thread error curve displayed on a display device on a machine tool taught by Morita, and combined the capability of automatically selecting and implementing a corresponding solution to the error cause taught by Yamamoto with the method taught by Nishiwaki, Honda, and Morita as discussed above. A person of ordinary skill in the CNC machine tool operation monitoring and optimization field would have been motivated to make such combination in order to reduce a synchronization error and improve a processing accuracy [Morita: “it is possible to reduce a synchronization error and improve a processing accuracy.” (¶24)], and in order to maintain position accuracy of the moving mechanism at high level [Yamamoto: “The maintenance service cost can be reduced since the position accuracy of the moving mechanism can be maintained at a high level for a long period of time without maintenance.” (¶55)].

Claim 7:
	Regarding claim 7, Nishiwaki, Honda, and Morita disclose all the elements of claims 1 and 6, but Nishiwaki doesn’t explicitly disclose, “wherein the graphic form of the thread error curve at least comprises: a first graphic form, having a characteristic whereby fluctuation of a starting segment in the thread error curve is relatively greater than overall fluctuation of the thread error curve; and a second graphic form, having a characteristic whereby the overall fluctuation of the thread error curve is relatively greater than a set fluctuation range.”
	However Morita discloses, “the graphic form of the thread error curve” [See the system analyzing the error curve (e.g.; variable error) to determine the cause (e.g.; thread depth): “the synchronization-error calculating section 62 of the numerical control section 16 is also capable of calculating the synchronization error E between the spindle axis 12 and the feed axis 14 in an analogous manner.” “when the numerical control section 16 judges that the tapping process has reached the target thread depth, the feed-axis command outputting section 28 obtains a total return-feed amount D0′ (mm) and a thread pitch Pt (mm/rev), of the feed axis 14 during a period when the feed axis operates from the target thread depth to a return completion position, from a command value provided in the tapping program P interpreted by the program interpreting section 24, and sends the total return-feed amount D0′ and the thread pitch Pt as the feed axis command CF to the feed-axis control section 22” (¶100)], but doesn’t explicitly disclose, “wherein the graphic form of the” “error curve at least comprises: a first graphic form, having a characteristic whereby fluctuation of a starting segment in the” “error curve is relatively greater than overall fluctuation of the” “error curve; a second graphic form, having a characteristic whereby the overall fluctuation of the” “error curve is relatively greater than a set fluctuation range.”
	However, Yamamoto discloses, “wherein the graphic form of the” “error curve at least comprises: a first graphic form, having a characteristic whereby fluctuation of a starting segment in the” “error curve is relatively greater than overall fluctuation of the” “error curve; a second graphic form, having a characteristic whereby the overall fluctuation of the” “error curve is relatively greater than a set fluctuation range.” [Examiner notes that the phrase “at least” means that the claim requires only one of 1. “a first graphic form, having a characteristic whereby fluctuation of a starting segment in the” “error curve is relatively greater than overall fluctuation of the” “error curve”, or 2. a second graphic form, having a characteristic whereby the overall fluctuation of the” “error curve is relatively greater than a set fluctuation range.” Yamamoto teaches 2. “a second graphic form, having a characteristic whereby the overall fluctuation of the” “error curve is relatively greater than a set fluctuation range.”  See the error curve in figure 11b, the graphic form has a characteristics such that the fluctuation of the error curve is greater than a set fluctuation (e.g.; figure 9, at step s17 if system determines that the fluctuation |δAc| is greater than the set/allowable fluctuation δAw then the system moves to step s18): “Specifically, the machining accuracy analysis processing unit 91 calculates the difference (path error) between the command path created in step S13 and the movement path created in step S14 to find path errors in the X-axis direction as shown in Part (b) of FIG. 11, for example, and also to find the largest error |δAc| in the path errors. The largest error is described here as an absolute value because both positive and negative values may be present in the difference between the command path and the movement path. The machining accuracy analysis processing unit 91 then judges whether or not the largest error |δAc| found in step S15 is equal to or smaller than the allowable error δAw (|δAc|≦δAw).” (¶131)… “if the largest error |δAc| is judged in step S17 as greater than the allowable error δAw (|δAc|>δAw) (NO), this means that the machining accuracy is poor and the corner clamp acceleration α(i) needs to be adjusted. Thus, the adjustment processing proceeds to step S18.” (¶134)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Morita and Yamamoto with the method taught by Nishiwaki, Honda, and Morita as discussed above in claim 6. A person of ordinary skill in the CNC machine tool operation monitoring and optimization field would have been motivated to make such combination in order to maintain position accuracy of the moving mechanism at high level [Yamamoto: “The maintenance service cost can be reduced since the position accuracy of the moving mechanism can be maintained at a high level for a long period of time without maintenance.” (¶55)].

Claim 8:
	Regarding claim 8, Nishiwaki, Honda, and Morita disclose all the elements of claims 1 and 6-7, but Nishiwaki doesn’t explicitly disclose, “the error cause corresponding to the first graphic form is that a machined thread depth value is set too high, and the error cause corresponding to the second graphic form is that an optimization mode has not been enabled.”
	However, Yamamoto discloses, “the error cause corresponding to the first graphic form is that a machined thread depth value is set too high, and the error cause corresponding to the second graphic form is that an optimization mode has not been enabled.” [Examiner notes that the claim 8 depends from claim 7, and since claim 7 requires only one of 1. “a first graphic form, having a characteristic whereby fluctuation of a starting segment in the” “error curve is relatively greater than overall fluctuation of the” “error curve”, or 2. a second graphic form, having a characteristic whereby the overall fluctuation of the” “error curve is relatively greater than a set fluctuation range,” and Yamamoto teaches 2. “a second graphic form, having a characteristic whereby the overall fluctuation of the” “error curve is relatively greater than a set fluctuation range,” thus the prior art teachings in claim 7 meets the requirements for the claim 7. Therefore, claim 8 only requires “the error cause corresponding to the second graphic form is that an optimization mode has not been enabled” that is related to the limitation 2. a second graphic form, having a characteristic whereby the overall fluctuation of the” “error curve is relatively greater than a set fluctuation range,” of claim 7
See Yamamoto teaches “the error cause corresponding to the second graphic form is that an optimization mode has not been enabled”. See in figure 9, in the first iteration, at step s17 if system determines that the fluctuation |δAc| is greater than the set/allowable fluctuation δAw then the system determines that an optimization mode hasn’t been enable and then the system moves to step s18 and subsequent steps in order to perform optimization): “if the largest error |δAc| is judged in step S17 as greater than the allowable error δAw (|δAc|>δAw) (NO), this means that the machining accuracy is poor and the corner clamp acceleration α(i) needs to be adjusted. Thus, the adjustment processing proceeds to step S18.” (¶134)… “In step S18, the parameter adjustment processing unit 92 performs a calculation using a formula (2) given below to change the corner clamp acceleration α(i) (m/sec2). In the formula (2), α(i−1) represents the last value of the corner clamp acceleration α(i) (the initial value or the last changed value). Mag[α] represents a parameter change rate and is set to a value smaller than 1.0 (Mag[α]<1.0).” (¶135)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Yamamoto with the method taught by Nishiwaki, Honda, and Morita as discussed above in claim 7. A person of ordinary skill in the CNC machine tool operation monitoring and optimization field would have been motivated to make such combination for the same reasons as described above in claim 6.

Claim 9:
	Regarding claim 9, Nishiwaki, Honda, and Morita disclose all the elements of claims 1 and 6-8, but Nishiwaki doesn’t explicitly disclose, “selecting and implementing a corresponding solution according to the error”
	However, Yamamoto discloses, “selecting and implementing a corresponding solution according to the error” [See in figure 9, in the first iteration, at step s17 if system determines that the fluctuation |δAc| is greater than the set/allowable fluctuation δAw then the system selects and implements solution according to error and moves to step s18 and implements solution using steps s18>>s19>>s12 (adjustment)): “if the largest error |δAc| is judged in step S17 as greater than the allowable error δAw (|δAc|>δAw) (NO), this means that the machining accuracy is poor and the corner clamp acceleration α(i) needs to be adjusted. Thus, the adjustment processing proceeds to step S18.” (¶134)… “In step S18, the parameter adjustment processing unit 92 performs a calculation using a formula (2) given below to change the corner clamp acceleration α(i) (m/sec2). In the formula (2), α(i−1) represents the last value of the corner clamp acceleration α(i) (the initial value or the last changed value). Mag[α] represents a parameter change rate and is set to a value smaller than 1.0 (Mag[α]<1.0).” (¶135)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Yamamoto with the method taught by Nishiwaki, Honda, and Morita as discussed above in claim 8. A person of ordinary skill in the CNC machine tool operation monitoring and optimization field would have been motivated to make such combination for the same reasons as described above in claim 6.

Claim 10:
	Regarding claim 10, Nishiwaki, Honda, and Morita disclose all the elements of claims 1 and 6-9, but Nishiwaki doesn’t explicitly disclose, “the solution for the error cause corresponding to the first graphic form comprises at least one of: automatically implementing or prompting an increase in a number of times cutting is performed, and automatically implementing or prompting a reduction in the machined thread depth value; and the solution for the error cause corresponding to the second graphic form comprises: automatically implementing or prompting the activation of a shaft state optimization mode.”
	However, Yamamoto discloses, “the solution for the error cause corresponding to the first graphic form comprises at least one of: automatically implementing or prompting an increase in a number of times cutting is performed, and automatically implementing or prompting a reduction in the machined thread depth value; and the solution for the error cause corresponding to the second graphic form comprises: automatically implementing or prompting the activation of a shaft state optimization mode.” [Examiner notes that, as described above only “second” graphic form is required for the claims 9, 8, and 7, similarly the solution corresponding to the second graphic form is required for the claim 10. Thus, claim 10 0nly requires “the solution for the error cause corresponding to the second graphic form comprises: automatically implementing or prompting the activation of a shaft state optimization mode.”
Yamamoto teaches “the solution for the error cause corresponding to the second graphic form comprises: automatically implementing or prompting the activation of a shaft state optimization mode.”, See in figure 9, in the first iteration, at step s17 if system determines that the fluctuation |δAc| is greater than the set/allowable fluctuation δAw then the system activates a shaft state optimization mode and moves to step s18 and implements solution using steps s18>>s19>>s12, where in step s12 adjusted NC program is executed to adjust/optimize the state/movement of the shaft): “if the largest error |δAc| is judged in step S17 as greater than the allowable error δAw (|δAc|>δAw) (NO), this means that the machining accuracy is poor and the corner clamp acceleration α(i) needs to be adjusted. Thus, the adjustment processing proceeds to step S18.” (¶134)… “If the corner clamp acceleration α(i) changed in step S18 is judged in step S19 as greater than the set allowable value αmin (α(i)>αmin), the changed acceleration/deceleration time constant α(i) is outputted to the numerical control device 31 from the parameter setting output processing unit 93, and the adjustment processing returns to step S12.” (¶138)… “Thereafter, the processes in steps S12 to S19 are iterated” (¶139)… “Next, in step S12, the adjustment NC program is executed.” (¶127)… “the numerical control device 31 executes the function of each of the processing units 41 to 46 on the basis of the registered adjustment NC program for the corner deceleration processing function to create an adjustment position command and outputs this adjustment position command to the servo control device 32.” (¶128)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Yamamoto with the method taught by Nishiwaki, Honda, and Morita as discussed above in claim 9. A person of ordinary skill in the CNC machine tool operation monitoring and optimization field would have been motivated to make such combination for the same reasons as described above in claim 6.

Claim 16:
	Regarding claim 16, Nishiwaki, Honda, Yamamoto, and Morita disclose all the elements of claims 1-2.
 	Nishiwaki further discloses, “A non-transitory storage medium, storing one or more programs comprising an instruction which, when executed by a data processing system, causes the data processing system to execute the method of claim 2.” [See computer readable medium storing program instructions when executed by the processor performs thread tuning as described above in claims 1 and 2: “Numeral 17 denotes a main spindle control unit” “a hardware configuration of the numerical control device 1 is the same as that of a general numerical control device including a CPU and memory, etc. Further, the program analysis unit 12, the interpolation and acceleration/deceleration processing unit 13, the gradient determination unit 14, the gradient adjustment unit 15, and the synchronization error operation unit 16 are including software. Furthermore, a hardware configuration of the drive unit 2 is the same as that of a general drive unit including a CPU and memory, etc.” (¶26)… “a numerical control device according to the present invention, which performs tapping by synchronizing a movement of the main spindle and a movement of the feed shaft” (¶8)… “102 denotes thread-related information such as” “the nominal designation of thread, and the pitch of thread in tapping” “104 denotes the synchronization error information calculated in the synchronization error operation unit 16,” (¶27)… “15 denotes a gradient adjustment unit that adjusts the acceleration during acceleration/deceleration on the basis of the synchronization error” (¶25)… “cutting load information is information for determining a coefficient regarding a cutting load, and for example, indicates a half angle of thread,” “a correction coefficient determined by a tap shape” (¶24)… “A larger cutting load is calculated in the gradient determination unit 14 by selecting a larger major diameter of thread,” (¶31)].
	
Claim 17:
	Regarding claim 17, Nishiwaki, Honda, and Morita disclose all the elements of claim 14.
	Regarding claim 17, second embodiment of Nishiwaki discloses, “computing a feed shaft theoretical speed based upon the main shaft actual speed;” [See figure 7; the feed shaft control unit 18 receives current speed/velocity feedback 110 of the main spindle 19, then the feed shaft control unit 18 calculates a velocity/speed command 109 for the feed shaft 20 (e.g.; theoretical speed to drive the feed shaft at the theoretical/calculated speed/velocity): “a master-slave numerical control system in which, as shown in FIG. 7, the interpolation and acceleration/deceleration processing unit 13 outputs only the movement command for the main spindle motor, and the feed control unit 18 determines an electric current to be applied to the feed drive unit 20 on the basis of the feedback information on the position and the velocity outputted from the detector of the main spindle drive unit 19.” (¶37)];
	“computing the thread error by comparing” [See using the calculated speed/velocity command 109 from feed shaft control unit 18, the feed shaft 20 outputs speed/velocity feedback 111 (e.g.; that is in response to the calculated speed/velocity 109) that is compared with the speed/velocity feed 110 from main spindle 19 to calculate error at block 16: “a master-slave numerical control system in which, as shown in FIG. 7, the interpolation and acceleration/deceleration processing unit 13 outputs only the movement command for the main spindle motor, and the feed control unit 18 determines an electric current to be applied to the feed drive unit 20 on the basis of the feedback information on the position and the velocity outputted from the detector of the main spindle drive unit 19.” (¶37)], but Nishiwaki and Morita do not explicitly disclose, “computing the” “error by comparing the feed shaft actual speed with the feed shaft theoretical speed.”
	However, Yamamoto discloses, “computing the” “error by comparing the feed shaft actual speed with the feed shaft theoretical speed.” [See figure 4; feed shaft speed detected by the detector 69 is compared with the calculated feed speed d at 78 to calculate error in order to make adjustment with the compensation signal e: “the rotational speed detector 69 detects the rotational speed of the servomotor 61, and the speed detection signal is sent to the servo control device 34 from the rotational speed detector 69” (¶86)… “An error calculation unit 78 calculates the difference between the speed command d and the feedback signal from the rotational speed detector 69 representing the rotational speed of the servomotor 61 to find a speed error e.” (¶87)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of calculating a feed shaft theoretical speed based on main shaft actual speed and calculating the thread error by comparing speed data taught by the second embodiment of Nishiwaki, and capability of calculating error based on comparing feed axis actual speed and the feed axis calculated speed taught by Yamamoto with the data processing system taught by Nishiwaki, Honda, and Morita as discussed above. A person of ordinary skill in the CNC machine tool operation monitoring and optimization field would have been motivated to make such combination in order to reduce machining time while maintaining machining accuracy [Nishiwaki: “The numerical control device according to the present invention is suitable for performing tapping in which reduction in machining time is desired while maintaining machining accuracy.” (¶39)], and in order to maintain position accuracy of the moving mechanism at high level [Yamamoto: “The maintenance service cost can be reduced since the position accuracy of the moving mechanism can be maintained at a high level for a long period of time without maintenance.” (¶55)].


Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki, Honda, Yamamoto, and Morita, and further in view of Sugie (US20040128018A1) [hereinafter Sugie].
Claim 3:
	Regarding claim 3, Nishiwaki, Honda, Yamamoto, and Morita disclose all the elements of claims 1-2, but Nishiwaki and Morita doesn’t explicitly disclose, “the main shaft actual speed and the feed shaft actual speed are acquired once at intervals of a time period,” “wherein the feed shaft actual speed and feed shaft theoretical speed obtained in a same acquisition are compared during the computing of the thread error.”
	However, Yamamoto discloses, “wherein the feed shaft actual speed and feed shaft theoretical speed obtained in a same acquisition are compared during the computing of the thread error” [See figure 4; feed shaft speed detected by the detector 69 is compared with the calculated feed speed d at 78 (e.g.; data acquisition at the same period of calculation/comparison) to calculate error in order to make adjustment with the compensation signal e: “the rotational speed detector 69 detects the rotational speed of the servomotor 61, and the speed detection signal is sent to the servo control device 34 from the rotational speed detector 69” (¶86)… “An error calculation unit 78 calculates the difference between the speed command d and the feedback signal from the rotational speed detector 69 representing the rotational speed of the servomotor 61 to find a speed error e.” (¶87)], but doesn’t explicitly disclose, “the main shaft actual speed and the feed shaft actual speed are acquired once at intervals of a time period,”
	However, Sugie discloses, “the main shaft actual speed and the feed shaft actual speed are acquired once at intervals of a time period,” [See figures 3a and 3b, see the spindle feedback speed (e.g.; Svn actual speed of spindle) and feed axis feedback speed (e.g.; Zv’ actual speed of Z axis) are acquired once at intervals (e.g.; at intervals such as any one of every 1s, every 1ms etc.) of a time period (i.e.; time period as shown from the start/marker point M to the override level): “When the pseudo spindle speed is reduced, the variation of the pseudo spindle is also reduced, so that the movement speed command Zv of the feed axis is also reduced as shown in FIG. 3B. Since the actual feed axis (Z-axis) speed Zv′ is delayed by a period of time corresponding to the acceleration/deceleration constant, the actual feed speed Zv′ of the Z-axis becomes a level at which the position and the phase difference of the Z-axis are synchronized with those of the actual speed Sv n of the spindle.” (¶30)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of comparing feed shaft actual speed and calculated speed that are acquired at the same calculation period taught by Yamamoto, and combined the capability of acquiring main shaft and feed shaft actual speed once at intervals of time period taught by Sugie with the method taught by Nishiwaki, Honda, Yamamoto, and Morita as discussed above. A person of ordinary skill in the CNC machine tool operation monitoring and optimization field would have been motivated to make such combination in order to maintain position accuracy of the moving mechanism at high level [Yamamoto: “The maintenance service cost can be reduced since the position accuracy of the moving mechanism can be maintained at a high level for a long period of time without maintenance.” (¶55)], and in order to attain a stable thread machining process [Sugie: “providing thread machining control method and apparatus therefor capable of attaining a stable thread machining process even when a speed of a spindle is varied.” (¶12)]. 
Claim 4:
	Regarding claim 4, Nishiwaki, Honda, Yamamoto, Sugie, and Morita disclose all the elements of claims 1-3, but Nishiwaki, Honda, Yamamoto, and Morita doesn’t explicitly disclose, “the time period is in a range of 4ms-12ms”
	However, Sugie discloses, “the time period is in a range of 4ms-12ms” [See figures 3a and 3b, the time period could be any time period (e.g.; 1ms to 1s or 1ms to 13ms etc.): “When the pseudo spindle speed is reduced, the variation of the pseudo spindle is also reduced, so that the movement speed command Zv of the feed axis is also reduced as shown in FIG. 3B. Since the actual feed axis (Z-axis) speed Zv′ is delayed by a period of time corresponding to the acceleration/deceleration constant, the actual feed speed Zv′ of the Z-axis becomes a level at which the position and the phase difference of the Z-axis are synchronized with those of the actual speed Sv n of the spindle.” (¶30)]	
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Sugie with the method taught by Nishiwaki, Honda, Yamamoto, Sugie, and Morita as discussed above in claim 3. A person of ordinary skill in the CNC machine tool operation monitoring and optimization field would have been motivated to make such combination for the same reasons as described above in claim 3.

Claim 5:
	Regarding claim 5, Nishiwaki, Honda, Yamamoto, Sugie, and Morita disclose all the elements of claims 1-4.
	Nishiwaki further discloses, “the thread error is computed according to: E_thread = (V_act.sp * L_pitch – V_act.feed)/60*T_ipo, wherein E_thread denotes the thread error, V_act.sp denotes the main shaft actual speed, L_pitch denotes a preset thread pitch, V_act.feed denotes the feed shaft actual speed, and T_ipo denotes a time period.” (Error calculated according to the actual speed of main shaft and actual speed of feed shaft) [See the error is calculated based on the speed feedback of the main spindle shaft and feed shaft: “calculates a synchronization error on the basis of feedback information” “from detectors in the main spindle motor and the feed shaft motor of the drive unit 2,” (¶25)…], but doesn’t explicitly disclose, “the thread error is computed according to: E_thread = (V_act.sp * L_pitch – V_act.feed)/60*T_ipo, wherein E_thread denotes the thread error, V_act.sp denotes the main shaft actual speed, L_pitch denotes a preset thread pitch, V_act.feed denotes the feed shaft actual speed, and T_ipo denotes a time period.” (Doesn’t teach the equation and calculation of thread error based on preset pitch and time period)
	However, Morita discloses, “the thread error is computed according to: E_thread = (V_act.sp * L_pitch – V_act.feed)/60*T_ipo, wherein E_thread denotes the thread error, V_act.sp denotes the main shaft actual speed, L_pitch denotes a preset thread pitch, V_act.feed denotes the feed shaft actual speed, and T_ipo denotes a time period.” (the equation and calculation of thread error based on preset pitch and time period) [See error calculation equation (i.e.; thread pitch*spindle speed – feed speed data), error is calculated based on pitch Pt and rotation feedback of the shaft Sr and Dr: “In a case where the synchronization error E is calculated in terms of the rotation amount of the spindle axis 12: E (rev)=Sr−Dr/Pt” (¶96)… “In a case where the synchronization error E is calculated in terms of the feed amount of the feed axis 14: E (mm)=Sr×Pt−Dr” (¶97)], but doesn’t teach calculating E_thread based on a time period T_ipo.
	However, Sugie discloses, calculating E_thread based on a time period T_ipo [See the error compensation εs′ is determined based on actual speed Svn and time period Tz: “A phase difference εs′ obtained by converting the phase difference εz′ between the spindle position APA-S and the Z-axis position into a spindle position can be determined in accordance with the following equation (4) on the basis of the above-mentioned equations (2) and (3). εs′ = 360*Svn*Tz/2 ” (¶26)… “In a phase error compensating value calculating section 10, a phase difference εs′ is determined on the basis of the actual speed Svn of the spindle and a preset acceleration/deceleration constant Tz of a feed axis (Z-axis) by using the above-mentioned equation (4).” (¶32)… “When the pseudo spindle speed is reduced, the variation of the pseudo spindle is also reduced, so that the movement speed command Zv of the feed axis is also reduced as shown in FIG. 3B. Since the actual feed axis (Z-axis) speed Zv′ is delayed by a period of time corresponding to the acceleration/deceleration constant, the actual feed speed Zv′ of the Z-axis becomes a level at which the position and the phase difference of the Z-axis are synchronized with those of the actual speed Sv n of the spindle.” (¶30)…].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of calculating the thread error based on the actual speed of main shaft and feed shaft taught Nishiwaki, and combined the capability of calculating thread error based on actual speed data of main shaft and feed shaft and the thread pitch using the equation taught by Morita, and combined the capability of calculating thread error based on actual speed data of shaft and a time period using the equation taught by Sugie with the method taught by Nishiwaki, Honda, Yamamoto, Sugie, and Morita as discussed above in claim 4. A person of ordinary skill in the CNC machine tool operation monitoring and optimization field would have been motivated to make such combination for the same reasons as described above in claim 3.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki, Morita, Honda, and Yamamoto.
Claim 11 (amended):
	Regarding claim 11, Nishiwaki discloses, “An automatic diagnosis system for thread turning, comprising:” [See the automatic diagnosis system for thread tuning (e.g.; tuning thread cutting by compensating for error): “a numerical control device according to the present invention, which performs tapping by synchronizing a movement of the main spindle and a movement of the feed shaft” (¶8)… “102 denotes thread-related information such as” “the nominal designation of thread, and the pitch of thread in tapping” “104 denotes the synchronization error information calculated in the synchronization error operation unit 16,” (¶27)… “15 denotes a gradient adjustment unit that adjusts the acceleration during acceleration/deceleration on the basis of the synchronization error” (¶25)… “cutting load information is information for determining a coefficient regarding a cutting load, and for example, indicates a half angle of thread,” “a correction coefficient determined by a tap shape” (¶24)… “A larger cutting load is calculated in the gradient determination unit 14 by selecting a larger major diameter of thread,” (¶31)];
	“a data acquisition unit configured to acquire a main shaft actual speed and a feed shaft actual speed of a lathe;” [See the system acquires main shaft actual Speed  (e.g.; actual/feedback velocity/speed 110 of main spindle 19) and a feed shaft actual speed (e.g.; actual/feedback velocity/speed 111 of feed shaft 20) as shown in figure 1 block diagram: “110 denotes feedback position and velocity information from the detector and torque information in the actual machining at the main spindle drive unit 19;” “111 denotes feedback position and velocity information from the detector and torque information in the actual machining at the feed shaft drive unit 20; and” “120 denotes the thread information.” (¶28)… “16 denotes a synchronization error operation unit that calculates a synchronization error on the basis of feedback information” “from detectors in the main spindle motor and the feed shaft motor of the drive unit 2,” (¶25)];
	“a data processing unit configured to continuously compute  a thread error based upon the main shaft actual speed and the feed shaft actual speed from the data acquisition unit and to obtain” “a thread error curve;” [See figure 1 block diagram, the system continuously calculating the error curve (e.g.; non-linear error curve corresponding to variations in error in response to variation in acceleration/deceleration such that gradient adjustment unit adjusts the acceleration during acceleration/deceleration on the basis of the calculated synchronization error)  at block 16 based on acquired main shaft actual Speed  (e.g.; actual/feedback velocity/speed 110 of main spindle 19) and a feed shaft actual speed (e.g.; actual/feedback velocity/speed 111 of feed shaft 20) as shown in figure 1 block diagram: “110 denotes feedback position and velocity information from the detector and torque information in the actual machining at the main spindle drive unit 19;” “111 denotes feedback position and velocity information from the detector and torque information in the actual machining at the feed shaft drive unit 20; and” “120 denotes the thread information.” (¶28)… “16 denotes a synchronization error operation unit that calculates a synchronization error on the basis of feedback information” “from detectors in the main spindle motor and the feed shaft motor of the drive unit 2,” (¶25)… “15 denotes a gradient adjustment unit that adjusts the acceleration during acceleration/deceleration on the basis of the synchronization error calculated in the synchronization error operation unit 16” (¶25)], but doesn’t explicitly disclose, “display thread error curve” “the thread error curve representing a deviation in a set thread pitch position on a workpiece during a time period;” “a diagnosis unit configured to analyze an error cause according to the thread error curve from the data processing unit.” “wherein data processing unit further configured to select and implement a corresponding solution to the error cause.”
	However, Morita discloses, “display thread error curve” “a diagnosis unit, to analyze an error cause according to the thread error curve from the data processing unit.” [See the display device displaying the results/plot of the error. See analyzing the error curve (e.g.; variable error) to determine the cause (e.g.; thread depth) based on analyzing the displayed error plot: “a display controlling section 66 configured to make a display unit 64 display the synchronization error E determined by the synchronization-error calculating section 62. According to this configuration, it is possible for an operator to sequentially check the synchronization error E, and therefore to quickly take measure in consideration of the synchronization error E.” (¶99)… “the synchronization-error calculating section 62 of the numerical control section 16 is also capable of calculating the synchronization error E between the spindle axis 12 and the feed axis 14 in an analogous manner.” “when the numerical control section 16 judges that the tapping process has reached the target thread depth, the feed-axis command outputting section 28 obtains a total return-feed amount D0′ (mm) and a thread pitch Pt (mm/rev), of the feed axis 14 during a period when the feed axis operates from the target thread depth to a return completion position, from a command value provided in the tapping program P interpreted by the program interpreting section 24, and sends the total return-feed amount D0′ and the thread pitch Pt as the feed axis command CF to the feed-axis control section 22” (¶100)], but doesn’t explicitly disclose, “the thread error curve representing a deviation in a set thread pitch position on a workpiece during a time period;” “wherein data processing unit further configured to select and implement a corresponding solution to the error cause.”
	However, Honda discloses, “the thread error curve representing a deviation in a set thread pitch position on a workpiece during a time period;” [See the plot/display of the thread error curve that represents a deviation in the pitch position (e.g.; see fig. 12) at any position on a workpiece at any period of time (e.g.; at the period of time when the error occurs): “measuring a second thread feature with a contact sensor by contacting a contact probe onto a thread flank surface and detecting the space coordinates of the contact probe at a time of contact;” (¶34)… “As the measurement by the optical sensor is completed in a relatively short period of time,” (¶43)… “FIG. 12 is an illustration for a case in which the distance between the measurement standard axis of the contact sensor and the thread axis of a thread pipe or tube to be measured is changed. Further, Table 1 below shows errors in thread flank surface position in the X axis direction in the case of FIG. 12. As shown in Table 1, an error corresponding to a lead angle is tolerated insofar as the distance between the measurement standard axis of the contact sensor and the thread axis (thread axis height) is around 0.5 mm. If the distance however is equal to or larger than 1 mm, the error in thread flank surface position in the X axis direction exceeds 10 μm, which results in a measurement result beyond an acceptable range.” (¶65)],but doesn’t explicitly disclose, “wherein data processing unit further configured to select and implement a corresponding solution to the error cause.”
	However, Yamamoto discloses, “wherein data processing unit further configured to select and implement a corresponding solution to the error cause.” [See the system automatically selects a solution to overcome the error and implements the solution: “judge whether or not the largest error is equal to or smaller than an allowable error, change the acceleration/deceleration time constant to a larger value if the largest error is judged as greater than the allowable error, and output the changed acceleration/deceleration time constant to the numerical control device, and” (¶24)… “iterated until the largest error is judged as equal to or smaller than the allowable error in the fourth processing.” (¶25)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of displaying error and analyzing a displayed error curve to determine the cause of error taught by Morita, and combined the capability of automatically selecting and implementing a corresponding solution to the error cause taught by Yamamoto, and combined the thread error curve that represents a pitch position deviation at a position on a workpiece during a period of time taught by Honda with the system taught by Nishiwaki as discussed above. A person of ordinary skill in the CNC machine tool operation monitoring and optimization field would have been motivated to make such combination in order to reduce a synchronization error and improve a processing accuracy [Morita: “it is possible to reduce a synchronization error and improve a processing accuracy.” (¶24)], and in order to maintain position accuracy of the moving mechanism at high level [Yamamoto: “The maintenance service cost can be reduced since the position accuracy of the moving mechanism can be maintained at a high level for a long period of time without maintenance.” (¶55)], and in order to acquire highly accurate thread error [Honda: “The thread features, including the thread feature associated with the thread flank surfaces, can thereby be measured highly accurately.” (¶38)].

Claim 12:
	Regarding claim 12, Nishiwaki, Morita, Honda, and Yamamoto disclose all the elements of claim 11.
	Regarding claim 12, second embodiment of Nishiwaki discloses, “the data processing unit is further configured to: compute a feed shaft theoretical speed based upon the main shaft actual speed;” [See figure 7; the feed shaft control unit 18 receives current speed/velocity feedback 110 of the main spindle 19, then the feed shaft control unit 18 calculates a velocity/speed command 109 for the feed shaft 20 (e.g.; theoretical speed to drive the feed shaft at the theoretical/calculated speed/velocity): “a master-slave numerical control system in which, as shown in FIG. 7, the interpolation and acceleration/deceleration processing unit 13 outputs only the movement command for the main spindle motor, and the feed control unit 18 determines an electric current to be applied to the feed drive unit 20 on the basis of the feedback information on the position and the velocity outputted from the detector of the main spindle drive unit 19.” (¶37)];
	“compute the thread error by comparing” [See using the calculated speed/velocity command 109 from feed shaft control unit 18, the feed shaft 20 outputs speed/velocity feedback 111 (e.g.; that is in response to the calculated speed/velocity 109) that is compared with the speed/velocity feed 110 from main spindle 19 to calculate error at block 16: “a master-slave numerical control system in which, as shown in FIG. 7, the interpolation and acceleration/deceleration processing unit 13 outputs only the movement command for the main spindle motor, and the feed control unit 18 determines an electric current to be applied to the feed drive unit 20 on the basis of the feedback information on the position and the velocity outputted from the detector of the main spindle drive unit 19.” (¶37)], but Nishiwaki and Morita do not explicitly disclose, “computing the” “error by comparing the feed shaft actual speed with the feed shaft theoretical speed.”
	However, Yamamoto discloses, “computing the” “error by comparing the feed shaft actual speed with the feed shaft theoretical speed.” [See figure 4; feed shaft speed detected by the detector 69 is compared with the calculated feed speed d at 78 to calculate error in order to make adjustment with the compensation signal e: “the rotational speed detector 69 detects the rotational speed of the servomotor 61, and the speed detection signal is sent to the servo control device 34 from the rotational speed detector 69” (¶86)… “An error calculation unit 78 calculates the difference between the speed command d and the feedback signal from the rotational speed detector 69 representing the rotational speed of the servomotor 61 to find a speed error e.” (¶87)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of calculating a feed shaft theoretical speed based on main shaft actual speed and calculating the thread error by comparing speed data taught by the second embodiment of Nishiwaki, and capability of calculating error based on comparing feed axis actual speed and the feed axis calculated speed taught by Yamamoto with the system taught by Nishiwaki, Morita, Honda, and Yamamoto as discussed above. A person of ordinary skill in the CNC machine tool operation monitoring and optimization field would have been motivated to make such combination in order to reduce machining time while maintaining machining accuracy [Nishiwaki: “The numerical control device according to the present invention is suitable for performing tapping in which reduction in machining time is desired while maintaining machining accuracy.” (¶39)], and in order to maintain position accuracy of the moving mechanism at high level [Yamamoto: “The maintenance service cost can be reduced since the position accuracy of the moving mechanism can be maintained at a high level for a long period of time without maintenance.” (¶55)].

Claim 13:
	Regarding claim 13, Nishiwaki, Morita, Honda, and Yamamoto disclose all the elements of claim 11, but Nishiwaki doesn’t explicitly disclose, “analyze and determine an error cause according to a graphic form of the displayed thread error curve.”
	However Morita discloses, “analyze and determine an error cause according to a graphic form of the displayed thread error curve.” [See the display device displaying the results/plot of the error. See analyzing the error curve (e.g.; variable error) to determine the cause (e.g.; thread depth) based on analyzing the displayed error plot: “a display controlling section 66 configured to make a display unit 64 display the synchronization error E determined by the synchronization-error calculating section 62. According to this configuration, it is possible for an operator to sequentially check the synchronization error E, and therefore to quickly take measure in consideration of the synchronization error E.” (¶99)… “the synchronization-error calculating section 62 of the numerical control section 16 is also capable of calculating the synchronization error E between the spindle axis 12 and the feed axis 14 in an analogous manner.” “when the numerical control section 16 judges that the tapping process has reached the target thread depth, the feed-axis command outputting section 28 obtains a total return-feed amount D0′ (mm) and a thread pitch Pt (mm/rev), of the feed axis 14 during a period when the feed axis operates from the target thread depth to a return completion position, from a command value provided in the tapping program P interpreted by the program interpreting section 24, and sends the total return-feed amount D0′ and the thread pitch Pt as the feed axis command CF to the feed-axis control section 22” (¶100)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Morita with the system taught by Nishiwaki, Morita, Honda, and Yamamoto as discussed above in claim 11. A person of ordinary skill in the CNC machine tool operation monitoring and optimization field would have been motivated to make such combination for the same reasons as described above in claim 11.
Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive.
Applicant responds
(a)	REJECTION UNDER 35 USC § 112 
	Applicants refer the Examiner to Figs. 3 and 4 (and the accompanying text at paragraphs [00421-[0045]) which show embodiments of a thread error curve as a pitch position deviation (in mm) over a time period (i.e., language of claims 1 and 14).
	Because one of skill in the art would understand that the applicant has possession of the invention as claimed, the claims satisfy the requirements of 35 USC §112(a). 
	However, in an effort to expedite prosecution of the application, the claims are amended in a manner understood to obviate the rejection.
(Page: 6)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response.
See as discussed in the 35 USC § 112 rejections as set forth in the current office action:
	In broadest reasonable interpretation, these limitations describe:
thread pitch is set (i.e.; set in advance), and then
analyzing the displayed thread error curve, where the thread error curve represents a deviation in the position of the set thread pitch (e.g.; deviation on the thread pitch set as described in a) above) on the workpiece during a time period.
	Examiner notes that, in the remarks filed on 02/07/2022, applicant stated that “deviation in the set thread pitch position on a workpiece during a time period” was described by the figures 3 and 4 (i.e.; amended figures filed on 06/03/2022). Figures 3 and 4 was amended on 06/30/2022 to add the descriptions of x and y axis; however,
originally filled figures 3 and 4, nor the originally filed applicant’s specification provide any support for the limitation “deviation in the set thread pitch position on a workpiece during a time period.” Applicant’s specification doesn’t provide any definition or clear description of this term.
	An ordinary skilled in the art will not understand from original filed (i.e.; filed on 09/24/2020) figures 3 and 4 and the applicant’s specification, the set thread pitch and “deviation in the set thread pitch position on a workpiece during a time period.”
	Applicant’s figures 3 and 4 show curves in x-y axis that were described in the specification paragraph 82, “For example, FIGS. 3 and 4 show two examples of the thread error curve. In FIGS. 3 and 4, the horizontal axis represents position on the workpiece in the length direction, and the vertical axis represents the thread error computed according to the above method. FIG. 3 shows an example of a first graphic form of the thread error curve. A curve All corresponds to the first graphic form, i.e. fluctuation of a starting segment of the curve All (the first peak at the left side) is greater than the overall fluctuation of the curve. FIG. 4 shows an example of a second graphic form of the thread error curve. Curves C4 and C5 correspond to the second graphic form, i.e. the overall fluctuation of the two curves C4 and C5 is greater than a preset fluctuation range (e.g. curves C2 and C3).” Applicant’s specification paragraph 79 describes, “In theory, in order to obtain a desired thread result, once the thread pitch has been set.”
	As described above, applicant’s specification as filled describes the x-y axis as, horizontal axis represents position on the workpiece in the length direction, and the vertical axis represents the thread error computed according to the above method. Further regarding figure 4, describes, the overall fluctuation of the two curves C4 and C5 is greater than a preset fluctuation range (e.g. curves C2 and C3). Applicant’s specification describes, the thread pitch can be set; however, it doesn’t describe how that “set thread pitch” is later used for analysis such that thread error curve represents “deviation in the set thread pitch position on a workpiece during a time period.”
	Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claims 1-17 are rejected under 35 USC §112 (a) as failing to comply with the written description requirement as presented in the current office action.
(b)	REJECTIONS UNDER 35 USC 103
	Nishiwaki:
	Nishiwaki does not disclose a diagnosis method that includes obtaining and displaying a thread error curve and analyzing an error cause according the displayed thread error curve. Nishiwaki merely discloses a synchronous control method.
	Thus, there is no disclosure of obtaining a thread error curve or displaying a thread error curve and consequently there can be no disclosure of analyzing an error cause according to the displayed thread error curve.

	Applicants again note that there is no disclosure in Nishiwaki of a "thread error curve" or of any type of "error curve." Thus, there does not appear to be valid support for the rejection.
(Pages: 7-8)

With respect to (b) above, Examiner appreciates the interpretative description given by Applicant in response.
Nishiwaki teaches, “obtain a thread error curve” by continuously computing a thread error as described in the current office action. In broadest reasonable interpretation claim requires obtaining thread error by continuously computing a thread error based on actual speeds of main shaft and feed shaft. In broadest reasonable interpretation “thread error curve” and be any computed model related to thread error, or any error related to thread. As descried in the current office action, Nishiwaki teaches, continuously calculating the error curve (e.g.; non-linear error curve corresponding to variations in error in response to variation in acceleration/deceleration such that gradient adjustment unit adjusts the acceleration during acceleration/deceleration on the basis of the calculated synchronization error)  at block 16 based on acquired main shaft actual Speed  (e.g.; actual/feedback velocity/speed 110 of main spindle 19) and a feed shaft actual speed (e.g.; actual/feedback velocity/speed 111 of feed shaft 20) as shown in figure 1 block diagram.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	
	Morita reference is used for the limitation “displaying a thread error curve and analyzing an error cause according the displayed thread error curve” as described in the current office action.
	Combination of Nishiwaki, Honda, and Morita teach all the limitations of claims 1 and 14, and combination of Nishiwaki, Morita, Honda, and Yamamoto teach all the limitations of claim 11.
Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claims 1-17 are rejected under 35 USC §103 in view of the references as presented in the current office action.

(c)	Morita: 
	Nishiwaki does not disclose a diagnosis method that includes obtaining and displaying a thread error curve and analyzing an error cause according the displayed thread error curve. Nishiwaki merely discloses a synchronous control method.

	Thus, there is no disclosure of obtaining and displaying a thread error curve or analyzing an error cause according to the displayed curve (see for example Figs. 3, 4, 7, 8 which only show spindle axis speed over time). There is no automatic diagnosis method for thread turning that includes obtaining and displaying a thread error curve and analyzing an error cause according to the displayed thread error curve. As such Morita fails to overcome the deficiencies of Nishiwaki. 
	
(Pages: 8-9)


With respect to (c) above, Examiner appreciates the interpretative description given by Applicant in response.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Nishiwaki teaches, “obtain a thread error curve” by continuously computing a thread error as described in the current office action. In broadest reasonable interpretation claim requires obtaining thread error by continuously computing a thread error based on actual speeds of main shaft and feed shaft. In broadest reasonable interpretation “thread error curve” and be any computed model related to thread error, or any error related to thread. As descried in the current office action, Nishiwaki teaches, continuously calculating the error curve (e.g.; non-linear error curve corresponding to variations in error in response to variation in acceleration/deceleration such that gradient adjustment unit adjusts the acceleration during acceleration/deceleration on the basis of the calculated synchronization error)  at block 16 based on acquired main shaft actual Speed  (e.g.; actual/feedback velocity/speed 110 of main spindle 19) and a feed shaft actual speed (e.g.; actual/feedback velocity/speed 111 of feed shaft 20) as shown in figure 1 block diagram.
	Morita reference is used for the limitation “displaying a thread error curve and analyzing an error cause according the displayed thread error curve” as described in the current office action. See Morita discloses displaying and analyzing thread error curve. See the display device displaying the results/plot of the error. See analyzing the error curve (e.g.; variable error) to determine the cause (e.g.; thread depth) based on analyzing the displayed error plot. The error is related to thread depth (e.g.; thread error).
	Combination of Nishiwaki, Honda, and Morita teach all the limitations of claims 1 and 14, and combination of Nishiwaki, Morita, Honda, and Yamamoto teach all the limitations of claim 11.
Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claims 1-17 are rejected under 35 USC §103 in view of the references as presented in the current office action.

(d)	Honda: 
	Thus, Honda fails to disclose or suggest a thread error curve that represents a pitch position deviation at a position on a workpiece during a time period. As such, Honda fails to overcome the deficiencies of Nishiwaki and Morita. 
	Because the combination of references fails to disclose each of the features recited in the claims, withdrawal of the rejection is requested.
(Pages: 9-10)


With respect to (d) above, Examiner appreciates the interpretative description given by Applicant in response.
	In broadest reasonable interpretation the limitation “a thread error curve that represents a pitch position deviation at a position on a workpiece during a time period” describes, a thread error curve representing deviation in a pitch position on a workpiece during any period of time, where:
	1. the thread error curve can be any curve related to a thread related error.
	2. the pitch position deviation can be any deviation of position related to pitch
	3. a time period can be any time period during which the deviation is analyzed (e.g.; can be momentary, can be longer than 1s or less than 1s etc.)
	Honda teaches plot/display of the thread error curve that represents a deviation in the pitch position (e.g.; see fig. 12) at any position on a workpiece at any period of time (e.g.; at the period of time when the error occurs).
	Combination of Nishiwaki, Honda, and Morita teach all the limitations of claims 1 and 14, and combination of Nishiwaki, Morita, Honda, and Yamamoto teach all the limitations of claim 11.
Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claims 1-17 are rejected under 35 USC §103 in view of the references as presented in the current office action.

(e)	Claim 7 
	For example, in rejecting claim 7, it is stated that Yamamoto discloses a second graphic form, having a characteristic whereby the overall fluctuation of the thread error curve is relatively greater than a set fluctuation range, relying on Fig. 11(b).
	Figs. 11(a) and 11(b) relate to the process of adjusting corner clamp acceleration related to the corner deceleration processing function of a numerical control device. As such, Figs. 11(a) and 11(b) are not germane to or disclose a second graphic form, having a characteristic whereby the overall fluctuation of the thread error curve is relatively greater than a set fluctuation range.
	There is nothing in Fig. 11(b) that the overall fluctuation of the thread error curve is relatively greater than a set fluctuation range. Rather, the figure of Yamamoto merely shows the largest error in a movement path in corner clamp acceleration of a numerical control device..
	
(Pages: 10-11)


With respect to (e) above, Examiner appreciates the interpretative description given by Applicant in response.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	As described in the office action, Morita teaches the limitation, graphic form of the thread error curve.
	Yamamoto teaches graphic form of error curve comprises, “a second graphic form, having a characteristic whereby the overall fluctuation of the” “error curve is relatively greater than a set fluctuation range.” In broadest reasonable interpretation, the limitation describes, a graphic form that has a characteristics such that overall error curve fluctuation is greater compared to a set fluctuation range. Yamamoto teaches, error curve in figure 11b, the graphic form has a characteristics such that the fluctuation of the error curve is greater than a set fluctuation (e.g.; figure 9, at step s17 if system determines that the fluctuation |δAc| is greater than the set/allowable fluctuation δAw then the system moves to step s18).
	Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claims 1-17 are rejected under 35 USC § 103 in view of the references as presented in the current office action.

(f)	Claim 11 
	Regarding claim 11, the claim is patentable over the applied references for the reasons discussed above pertaining to claim 1 and incorporated herein by reference, as well as for the amended features recited in the claim presented herein.
(Page: 12)

With respect to (f) above, Examiner appreciates the interpretative description given by Applicant in response. 
Applicant’s arguments are fully considered, but for the same reasons as described above in (a)-(d), they are not persuasive; therefore, claims 1-17 are rejected under 35 USC § 103 in view of the references as presented in the current office action.

(g)	Claim 5:  
	Thus, Morita fails to disclose E thread E_thread = (V_act.sp * L_pitch – V_act.feed)/60*T_ipo, wherein E_thread denotes the thread error, V_act.sp denotes the main shaft actual speed, L_pitch denotes a preset thread pitch, V_act.feed denotes the feed shaft actual speed, and T_ipo denotes a time period.
	Thus, Morita does not disclose the features of claim 5.

	Further, although it is alleged in the Office Action that it would have been obvious to one of skill in the art to modify Nishiwaki, as modified by Morita, to be further modified to include the time constant of Sugie, there is no disclosure or suggestion in any of the references to do so.
	A statement that modifications of the prior art to meet the claimed invention would have been within the skill of one of the art at the time of the invention is not sufficient to establish prima facie obviousness without some objective reason to do so (MPEP §2143.01). In the present case, it appears the Examiner is using impermissible hindsight to reconstruct the elements of the claims. There is no objective reasons one of skill in the art would seek to combine the elements of the disparate references and to do so would require such innovation as to be inventive. Therefore, withdrawal of the rejection is requested.
(Page: 13)


With respect to (g) above, Examiner appreciates the interpretative description given by Applicant in response. 
	
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

	In broadest reasonable interpretation, the equation describes calculating an error according to the actual speed of main shaft and actual speed of feed shaft. Nishiwaki clearly teaches calculating error based on the speed feedback of the main spindle shaft and feed shaft.
	Further, in broadest reasonable interpretation the equation describes calculating an error according to the equation and calculation of thread error based on preset pitch and time period. Morita teaches an error calculation equation (i.e.; thread pitch*spindle speed – feed speed data), error is calculated based on pitch Pt and rotation feedback of the shaft Sr and Dr.
	Further, Sugie teaches error compensation εs′ is determined based on actual speed Svn and time period Tz.
	Combination of Nishiwaki, Honda, Yamamoto, Sugie, and Morita teach all the limitations of claim 5.
Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claims 1-17 are rejected under 35 USC § 103 in view of the references as presented in the current office action.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20130039707A1 - Tapping machine:
	A tapping machine (1) executes a tapping operation by operating a spindle motor (21) and a feed axis motor (31) in synchronization. When the reversed operation is detected by the spindle reversal detector unit, the reverse correction amount produced by the reverse correction amount production unit (35) is added to the speed instruction on a speed control loop of the feed axis control unit (30) or to an integrator (41) of the speed control loop. (abstract).
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116